Title: Joseph C. Cabell to Thomas Jefferson, 1 February 1818 (second letter)
From: Cabell, Joseph Carrington
To: Jefferson, Thomas


                    
                        Dear Sir,
                        Richmond.
1. Feb: 1818.
                    
                    Since I last wrote you the enclosed substitutes to for Mr Scott’s, or the Committee’s bill, have been offered in the House of Delegates. Mr Taylor of Chesterfield, a member of good talents and standing in that House, has promised me to offer your bill as a substitute for the whole. I totally despair of the success of any general plan whatsoever: but I think it important in several points of view that your Bill should be printed and get into the view of the public. Our only hope now is to get some small appropriation by a particular bill on the failure of the general plans. I have often observed a disposition in the Assembly to console the disappointed by granting them something on the failure of a favorite scheme. Miserable omen for science & literature, that their friends should fly to such a sentiment on such an occasion! Yet it would be better to do this, than to fail altogether. From my conversations with the members I am induced to believe that an application for an annuity out of the produce of the literary fund would be the most likely to succeed. Our subscription-money might be appropriated entirely to the buildings, whilst the annuity might be applied to the endowment of the Professorships. I imagine it would be advisable not to ask for a sum not exceeding $5000, pr annum, and the smaller the more likely to succeed. It would be important to have the Bill so drawn as to place the annuity beyond the reach of future Assemblies. This I presume might be done by so wording the bill as to make it assume the nature of a contract between the subscribers to the College and the State: It might state that in the event of the subscribers consenting that the money subscribed might be applied to the erection of buildings, the purchase of philosophical apparatus, &c the State would give the annuity from the Literary fund for the endowment of the Professorships, and the purchase of a Library. The preamble might state in addition to the ordinary and obvious considerations, the great exertions made by individuals, by way of inducement to the grant. Would you have the kindness to write a short bill upon the plan proposed, and to enclose it by the return of the mail. I do not wish to trust myself with the execution of the task. Besides every think thing coming from your pen, would have a peculiar weight with many persons here. I should not trouble you with this request, but after the vast trouble you have already had with this business, but I know that a very short bill will answer the intended purpose, and the last effort should be made as perfect as possible. Time is now precious, and I hope to hear from you without delay.
                    I am now in a course of enquiry relative to the Land of Mr Des Essarts. I have procured a Duplicate Patent from the Land office, and find at the Auditor’s that the land has never been listed on the Commissioner’s books. I shall probably engage Mr Davidson the Senator from the north west in the requisite enquiries. you shall hear again from me on this subject.
                    
                        I remain, Dr Sir, faithfully yours
                        Joseph C. Cabell
                    
                